Order, Supreme Court, Bronx County (Kibbie F. Payne, J.), entered April 4, 2012, which denied petitioner’s motion to amend the caption on this CPLR article 78 proceeding, unanimously affirmed, without costs.
Given that this Court previously determined that the proceeding had been properly dismissed (70 AD3d 605 [2010]), Supreme Court properly denied as moot petitioner’s motion to amend the caption to reflect a change in the corporate name of respondent Beth Abraham Health Services, Inc.
Petitioner never filed notices of appeal from orders, entered in June and August 2012, denying his motions to reopen the *467proceeding. Further, we do not have the authority to deem petitioner’s notice of appeal from the April 2012 order as an application for leave to appeal from the June and August 2012 orders (see CPLR 5520). The statutory time limit for seeking permission to appeal from the latter orders has expired (see CPLR 5513 [b]; Matter of Haverstraw Park v Runcible Props. Corp., 33 NY2d 637 [1973]). In addition, the April 2012 order does not involve the same relief as the June and August 2012 orders (cf. Gutman v Savas, 17 AD3d 278, 278-279 [1st Dept 2005]). Concur — Gonzalez, P.J., Mazzarelli, Andrias and DeGrasse, JJ.